Title: To Alexander Hamilton from David Rittenhouse, 20 June 1794
From: Rittenhouse, David
To: Hamilton, Alexander



Mint of the U S. June 20th 1794
Sir

On receiving yours of the 16th containing some french Coins I immediately put them into the hands of the assayer, directing him to ascertain their fineness. As I happened to be out of town when he called to communicate the result he thought it his duty to wait on you with it (as he informs me) it being 740 oz of Standard Silver equal to 660.39 of fine silver or 1000 oz of the Coins.
I am Sir, &c

David Rittenhouse
Alexander Hamilton EsquireSecretary of the Treasury

 